Title: From John Quincy Adams to Thomas Baker Johnson, 23 May 1804
From: Adams, John Quincy
To: Johnson, Thomas Baker



Dear Sir.
Quincy 23. May 1804.

I have received your favour of the 8th instt inclosing a copy of your uncle’s Answer to the letter you had written him respecting the administration upon your father’s Estate—While the difficulty of obtaining the necessary Security for taking letters of Administration remains, it is obvious that nothing further can be done.—I would recommend to you to see the Judge of the Orphans Court, and consult with him upon the subject—enquire of him what the form and amount of the bonds required is, and what persons will be accepted as bondsmen—On this subject I can give no opinion of any value, as it must be regulated by the Laws of Maryland, with which I am not acquainted, and which I have not here the means of consulting—From the reluctance of your uncles in entering into any engagements to render an Administration possible, it would seem there must be circumstances of peculiar embarassment and difficulty, for the settlement of the Estate, which are unknown to me—When I return to Washington next Winter, if you should not previously be able to proceed in the business, I shall cheerfully devote all the time in my power to obtain the information necessary to give you my advice—In the mean time; it will be expedient for you to make a statement, as correct as you can of the debts, which your father owed at the time of his decease, in this Country—I think I have a statement of his debts in England—A further necessary document will be an Inventory of all the property which he left, and which the Administrator must take into his hands—
The debts due to your father also, including the monies recovered, and in the hands I think Mr: Hellen told me of Mr: Key, will be a necessary part of this Statement.—With these papers, and a recurrence to the Laws relative to Administrations, shall be better enabled to give an opinion upon what may be most advisable for your interest, and that of the family than I can at present—It would give me the sincerest Satisfaction, if any assistance in my power could contribute to your and their comfort and welfare.
Please to remember me with respect and affection to your mother, and Sisters, and believe me to be your faithful friend & Servt:
John Quincy Adams